DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (5,731,829) in view of Takeda (8,284,224).

 	Regarding claim 1, Saito teaches a cartridge installed in a tape printing device including a cartridge installation part, a printing head that is provided in the cartridge installation part and performs printing on a printing tape, and a device case, the device case having a device-side tape introduction port that introduces the printing tape from a tape roll provided outside of the device case to an inside of the device case and a device-side tape ejection port that ejects the printing tape to the outside of the device case, the cartridge comprising (note that the preamble is not being given patentable weight): 
	a cartridge case (fig. 14, item 223); 
a medium path (fig. 7, the medium path is being defined as the path from opening 101d to 101f including device-side path and cartridge-side path) connects a cartridge-side tape introduction port (fig. 8, item 201f, note that the medium path, as defined above, connects the two) and a cartridge-side tape ejection port (fig. 8, unlabeled port in cartridge aligned with ejection port 101f) through which the medium introduced from the device-side tape introduction port (see figs. 5, 8) is fed toward the device-side tape ejection port (compare figs. 5, 8, 9) in a state in which the cartridge is installed in the cartridge installation part (see figs. 5, 8, 9); 
the medium path has a set opening part (fig. 7, item 101d) used to set the medium in the medium path from a first width end surface that is one end surface in a width direction of the medium before the cartridge is installed in the cartridge installation part (compare figs. 5 and 7-9, note that the medium can be set in the path just downstream of 101d when the cartridge is not yet installed).
Saito does not teach an ink ribbon, wherein the medium is printing tape or movement member movable with respect to the cartridge case, wherein the movement member has an opening open/close part that opens/closes an opening/closing region included in the set opening part, and the movement member is movable to an opening position and a closing position with respect to the cartridge case, the opening position being a position at which the opening open/close part opens the opening/closing region, the closing position being a position at which the open/close part closes the opening/closing region, and when the movement member is at the opening position the movement member has a further separation from the ink ribbon than in a case when the movement member is at the closing position.
Takeda teaches this (Takeda, see figs. 1, 3, 4, Note ribbon 2, printing tape 1 and movement member 41 that is movable to an open position shown in figure 4 to a closed position in figure 3 to contact platen roller shaft 11a and movable relative to case 21, which is being defined as analogous to Saito’s case 223. Note also that movement member 41 is closer to ink ribbon 2 in the closing position of figure 3 than in the opening position of figure 4. Note also that “has a further separation from the ink ribbon” could mean more than one thing). It would have been obvious to one of ordinary skill in the art at the time of invention to add the components disclosed by Takeda to the printer disclosed by Saito because doing so would amount to a simple adaptation of Saito’s inkjet printer to be applied to a thermal printer, as disclosed by Takeda.
 (Note that it is understood that Takeda is directed to a self-contained printer and that Examiner is analogizing the self-contained printer to the cartridge disclosed by Saito. Nonetheless, Examiner maintains the structural components would have been obvious to combine in either an installable cartridge or in a self-contained printer. Note that in the combination above, the entire device 10, with case 21 and bottom portion 30, of Takeda except for the roll 3 is being analogized to the cartridge case of Saito that is inserted into the printing device). 
Takeda also teaches a platen roller that sandwiches the printing tape between the platen roller and the printing head in a state in which the cartridge is installed in the cartridge installation part, wherein when the movement member is at the opening position is wider on a side of the set opening part than a gap between the platen roller and the ink ribbon when the movement member is at the closing position between platen roller 11 and ink ribbon 2 is wider when the movement member is at the opening position shown in figure 4 than it is when the movement member is at the closing position shown in figure 3. That is, as can be seen in figure 4, there is a slight gap between the ribbon 2 and the printing tape/platen roller 1/11 in the opening position because the thermal head is not pressing the ribbon against the printing tape/platen roller. On the other hand, there is no gap between the ribbon and the printing tape/platen roller when the movement member is in the closing position because the thermal head is pressing the ribbon into contact with the printing tape while the platen roller is providing an opposing force pressing the printing tape into the ribbon/thermal head. The claim recites “on a side of the set opening part,” but this does not seem to add any specificity to the language. That is, the claimed “side” could be anywhere, and no other side has been recited to serve as a relative positioning of the claimed side). 
 	Regarding claim 2, Saito in view of Takeda teaches the cartridge according to claim 1, wherein
the platen roller (Takeda, fig. 1, item 11) that sandwiches 
the movement member has a roller engagement part (Takeda, fig. 3, item 41) that engages an end of the platen roller on a side close to the set opening part (Takeda, see fig. 3(a), note that “close to the set opening part” could mean anything).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Takeda as applied to claim 2 above, and further in view of Sakano et al. (2015/0283836).
 	Regarding claim 3, Saito in view of Takeda teaches the cartridge according to claim 2. Saito in view of Takeda does not teach the specifics of claim 3. Sakano teaches wherein the cartridge installation part has a platen shaft (Sakano, figs. 3, 5, Note that shaft 45 is inserted into platen roller 120 upon installation of cartridge 100 into cartridge installation part 31) that is inserted into the platen roller in a state in which the cartridge is installed in the cartridge installation part (Sakano, compare figs. 3, 5), and
	movement of the movement member is restricted in a state in which the platen shaft is inserted into the platen roller (Note that this could mean anything. Is movement of the movement member restricted by the platen shaft? Is it restricted by another as-yet unclaimed component? Is it restricted all of the time? As shown in Palmer, fig. 18. It could be said that either rotational shaft or spring member of movement member 26 “restrict its movement” in an installed state).
	It would have been obvious to one of ordinary skill in the art at the time of invention to add the insertable platen shaft disclosed by Sakano to the device disclosed by Saito in view of Takeda because doing so would amount to further adapting the device disclosed by Saito in view of Takeda to be insertable into a thermal printing device as a cartridge. 

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853